[Cite as Disciplinary Counsel v. Manning, 122 Ohio St.3d 1222, 2009-Ohio-3723.]




                        DISCIPLINARY COUNSEL v. MANNING.
                     [Cite as Disciplinary Counsel v. Manning,
                       122 Ohio St.3d 1222, 2009-Ohio-3723.]
     (Nos. 2006-0738 and 2008-0037 — Submitted June 23, 2009 — Decided
                                     June 30, 2009.)
                       ON APPLICATIONS FOR REINSTATEMENT.
                                 __________________
        {¶ 1} These causes came on for further consideration upon the filing of
applications for reinstatement by respondent, Thomas Joel Manning, Attorney
Registration No. 0059759, last known business address in Dayton, Ohio.
        {¶ 2} The court coming now to consider its order of November 22, 2006
in case No. 2006-0738 wherein the court, pursuant to Gov.Bar R. V(6)(B)(3),
suspended respondent for a period of two years, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio in case No. 2006-0738.
        {¶ 4} The court coming now to consider its order of July 8, 2008 in case
No. 2008-0037 wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended
respondent for a period of six months to commence at the conclusion of the two-
year suspension ordered in case No. 2006-0738, followed by a two-year
probationary period, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
        {¶ 5} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio in case No. 2008-0037. It is further ordered
                               SUPREME COURT OF OHIO




that respondent is hereby placed on monitored probation for a period of two years
from the date of this order.
       {¶ 6} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the Clerk of this court the name of the attorney who
will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period in case No.
2008-0037, relator shall file with the Clerk of this court a report indicating
whether respondent, during the probationary period, complied with the terms of
the probation.
       {¶ 7} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 8} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 9} For earlier cases, see Disciplinary Counsel v. Manning, 111 Ohio
St.3d 349, 2006-Ohio-5794, 856 N.E.2d 259, and 119 Ohio St.3d 52, 2008-Ohio-
3319, 891 N.E.2d 743.
       MOYER,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               ______________________




                                             2